Fourth Court of Appeals
                                San Antonio, Texas
                                       May 12, 2021

                                   No. 04-21-00181-CV

                                    Robert CORLEY,
                                       Appellant

                                             v.

               Timothy CORLEY, Jason Corley and Century Oaks Land LLC,
                                     Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI02547
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER

       Petitioner’s unopposed first motion for an extension of time to file a petition for
permissive appeal is GRANTED. Petitioner’s petition for permissive appeal filed on May 10,
2021 is deemed timely filed.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court